Title: From James Madison to Albert Gallatin, 4 October 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, October 4. 1807.

I have to request that you cause a warrant to be issued, payable out of the appropriations for the intercourse of the United States, with foreign Nations, in favor of Wm. Whann, for one thousand dollars, he being the holder of the enclosed bill, of John McCallen, Consul of the United States for the Island of Java, for that sum.  The said John McCallen, to be charged accordingly on the Books of the Treasury.  I am &c.

James Madison

